DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed March 24, 2022. Claims 1-2, 4, 6, 11-12, and 16 have been amended. Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This previously pending rejection under 35 U.S.C. § 112(b) is withdrawn in response to Applicant’s amendment of claim 4.
Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive.
Regarding the art rejections, Applicant states, “None of devices discussed in Chomley, including the shopping cart 108, the camera 202 and the weight detector 222 mounted thereon, and the customer device 118, is capable of detecting ‘a customer in a predetermined detection area at an entrance region of the store,’ as the ‘sensor system’ in claims 1 and 11.” (Page 10 of Applicant’s response) Applicant further argues that “none of the devices taught by Chomley satisfies the features of the claimed ‘check-in device,’ namely, ‘a check-in device including a code reader and fixed at the entrance region of the store.’” (Page 10 of Applicant’s response) The Examiner respectfully disagrees. As explained in the rejection, in ¶¶ 59, 65, 90-91, 96 of Chomley, in one scenario, a customer may only check in, i.e., link his/her customer device to the cart system to begin a shopping session, when the cart (being used by the customer) is detected as being in the entrance area of the store, which (in effect) conveys the fact that both the customer and cart are in the entrance area. In other words, once a customer is authorized to be linked to a cart for a shopping session, the location of the customer is effectively deemed to be the same as the cart, including for purposes of determining that the customer has entered an entrance region and an exit region of the store. For example, devices in the overall shopping support system that allow for the data gathering, i.e., the sensor system, are used to detect if a cart is near an entrance region or an exit region of the store, as seen in ¶¶ 22, 47-51, 57 of Chomley. The customer’s device may be used as a check-in device and it may enter and transmit the appropriate identifying codes and/or scanned information, as seen in ¶¶ 90-91 of Chomley. It is further noted that the one or more cameras in the store are not necessarily required to perform the detection within the scope of the independent claims; the sensor system is simply required to include one or more cameras in a store, which is taught in the prior art.
Regarding the check-in device including a code reader and fixed at the entrance region of the store, the Zhou reference has been introduced into the art rejections in order to help address this limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chomley et al. (WO 2017/146595 A1) in view of Zhou et al. (US 2018/0374100).
[Claim 1]	Chomley discloses an in-store customer tracking system, comprising: 
a sensor system including one or more cameras in a store (A sensor is anything that detects input from the surrounding environment. Chomley uses an interconnected system of devices, including cameras (specifically mentioned in at least ¶¶ 33, 35, 36), weight detectors, a cart system, devices capable of threshold signal detection, beacon and RFID technology, various input devices, various output devices, a customer device, etc. All of these sensors are part of the sensor system of an overall shopping support system, as described in ¶¶ 22-51, 57) and configured to detect a customer in a predetermined detection area at an entrance region of the store (¶¶ 59, 65, 90-91, 96 – In one scenario, a customer may only check in, i.e., link his/her customer device to the cart system to begin a shopping session, when the cart (being used by the customer) is detected as being in the entrance area of the store, which (in effect) conveys the fact that both the customer and cart are in the entrance area. In other words, once a customer is authorized to be linked to a cart for a shopping session, the location of the customer is effectively deemed to be the same as the cart, including for purposes of determining that the customer has entered an entrance region and an exit region of the store. For example, devices in the overall shopping support system that allow for the data gathering, i.e., the sensor system, are used to detect if a cart is near an entrance region or an exit region of the store, as seen in ¶¶ 22, 47-51, 57. The customer’s device may be used as a check-in device and it may enter and transmit the appropriate identifying codes and/or scanned information, as seen in ¶¶ 90-91. [It is noted that one or more cameras in the store are not necessarily required to detect a customer; the sensor system is simply required to include one or more cameras in a store, which is taught in the prior art and addressed above, and the sensor system is configured to detect a customer.]); 
a check-in device including a code reader at the entrance region of the store (¶¶ 59, 65, 90-91, 96 – In one scenario, a customer may only check in, i.e., link his/her customer device to the cart system to begin a shopping session, when the cart (being used by the customer) is detected as being in the entrance area of the store, which (in effect) conveys the fact that both the customer and cart are in the entrance area. In other words, once a customer is authorized to be linked to a cart for a shopping session, the location of the customer is effectively deemed to be the same as the cart, including for purposes of determining that the customer has entered an entrance region and an exit region of the store. For example, devices in the overall shopping support system that allow for the data gathering, i.e., the sensor system, are used to detect if a cart is near an entrance region or an exit region of the store, as seen in ¶¶ 22, 47-51, 57. The customer’s device may be used as a check-in device and it may enter and transmit the appropriate identifying codes and/or scanned information, as seen in ¶¶ 90-91); 
a processing system configured to: 
	upon the sensor system detecting a customer entering the predetermined detection area, assign a customer tracking code and generate a transaction data record in association with the assigned customer tracking code (¶¶ 59, 65, 90-91, 96 – In one scenario, a customer may only check in, i.e., link his/her customer device to the cart system to begin a shopping session, when the cart (being used by the customer) is detected as being in the entrance area of the store, which (in effect) conveys the fact that both the customer and cart are in the entrance area. In other words, once a customer is authorized to be linked to a cart for a shopping session, the location of the customer is effectively deemed to be the same as the cart, including for purposes of determining that the customer has entered an entrance region and an exit region of the store. For example, devices in the overall shopping support system that allow for the data gathering, i.e., the sensor system, are used to detect if a cart is near an entrance region or an exit region of the store, as seen in ¶¶ 22, 47-51, 57. The customer’s device may be used as a check-in device and it may enter and transmit the appropriate identifying codes and/or scanned information, as seen in ¶¶ 90-91. [It is noted that one or more cameras in the store are not necessarily required to perform this specific functionality; the sensor system is simply required to include one or more cameras in a store, which is taught in the prior art and addressed above.]); 
	upon the code reader reading a customer code while the sensor system detects the customer using the code reader, update the transaction data record to be associated with the read customer code (¶¶ 59, 65, 90-91, 96 – In one scenario, a customer may only check in, i.e., link his/her customer device to the cart system to begin a shopping session, when the cart (being used by the customer) is detected as being in the entrance area of the store, which (in effect) conveys the fact that both the customer and cart are in the entrance area. In other words, once a customer is authorized to be linked to a cart for a shopping session, the location of the customer is effectively deemed to be the same as the cart, including for purposes of determining that the customer has entered an entrance region and an exit region of the store. For example, devices in the overall shopping support system that allow for the data gathering, i.e., the sensor system, are used to detect if a cart is near an entrance region or an exit region of the store, as seen in ¶¶ 22, 47-51, 57. The customer’s device may be used as a check-in device and it may enter and transmit the appropriate identifying codes and/or scanned information, as seen in ¶¶ 90-91. [It is noted that one or more cameras in the store are not necessarily required to perform this specific functionality; the sensor system is simply required to include one or more cameras in a store, which is taught in the prior art and addressed above.]); and 
	upon the sensor system detecting the customer leaving the store, delete the transaction data record (¶¶ 91-93, 130, 134).
Chomley uses a sensor system and check-in device to detect when a customer enters and when a customer leaves the store (¶¶ 59, 65, 90-91, 96 – In one scenario, a customer may only check in, i.e., link his/her customer device to the cart system to begin a shopping session, when the cart (being used by the customer) is detected as being in the entrance area of the store, which (in effect) conveys the fact that both the customer and cart are in the entrance area. In other words, once a customer is authorized to be linked to a cart for a shopping session, the location of the customer is effectively deemed to be the same as the cart, including for purposes of determining that the customer has entered an entrance region and an exit region of the store. For example, devices in the overall shopping support system that allow for the data gathering, i.e., the sensor system, are used to detect if a cart is near an entrance region or an exit region of the store, as seen in ¶¶ 22, 47-51, 57. The customer’s device may be used as a check-in device and it may enter and transmit the appropriate identifying codes and/or scanned information, as seen in ¶¶ 90-91). Chomley also uses cameras as part of the sensor system (Chomley: ¶¶ 33, 35, 36). Chomley does not explicitly disclose that the check-in device including a code reader is fixed at the entrance region of the store. Like Chomley, Zhou tracks a user as s/he enters and exits a store and facilitates purchases (Zhou: abstract; fig. 11). Zhou offers an alternative or supplemental means of verifying a customer identity as s/he enters a store through the use of an entrance controller connected to a camera to identify the customer biometrically and to an entrance turnstile that enables a scanning process to correlate an account identifier with the customer (Zhou: figs. 3, 11; ¶¶ 39, 78-80, 117-123). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Chomley such that the check-in device including a code reader is fixed at the entrance region of the store since Zhou’s customer identification system may be easily substituted for Chomley’s customer identification system. The technical ability of those skilled in the art existed to make such a substitution of Chomley’s more mobile customer identification system with Zhou’s fixed check-in device including a code reader (at the store entrance) and such a substitution would have yielded predictable and expected results before the effective filing date of the invention. Additionally, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Chomley such that the check-in device including a code reader is fixed at the entrance region of the store in order to provide customers with more convenient shopping and payment options, including ones that accommodate varying degrees of reliance on interactions with a mobile device and/or payment card as well as certain offline shopping scenarios (as suggested in ¶¶ 3-5, 20, 38 of Zhou). (While not required by the claim, it is noted that Zhou’s sensor system incorporates at least one camera as part of the check-in system and process.)
[Claim 2]	Chomley discloses wherein the processing system is further configured to cause the check-in device to perform a warning operation when the sensor system detects the customer has passed the predetermined detection area without the assigned transaction data record for the customer being associated with a customer code (¶ 96 – A warning is generated and displayed to a user if the cart and thus also the customer are not detected in the entrance area. “Detecting that the customer has passed the entrance region” is interpreted as the customer having missed the entrance region, i.e., being outside of the entrance region. Furthermore, to “pass” something may simply mean to overlook something. In this scenario, the customer device and cart system will not be linked until the appropriate customer-identifying information and cart-identification information are properly authorized within an entrance region).
[Claim 3]	Chomley discloses wherein the check-in device includes a display, and the warning operation includes displaying a warning message on the display (¶ 96).
[Claim 5]	Chomley discloses wherein the check-in device is further configured to stop the warning operation if the code reader reads a customer code for the customer (¶ 96 – A warning is generated and displayed to a user if the cart and thus also the customer are not detected in the entrance area. “Detecting that the customer has passed the entrance region” is interpreted as the customer having missed the entrance region, i.e., being outside of the entrance region. Furthermore, to “pass” something may simply mean to overlook something. In this scenario, the customer device and cart system will not be linked until the appropriate customer-identifying information and cart-identification information are properly authorized within an entrance region. The customer is asked to retry. “If the detector 120 detects the cart in the entrance area 105 and communicates this information to the backend system, the backend system 110 proceeds to link the cart with the mobile device.” This signifies an end to the warning operation.).
[Claim 6]	Chomley discloses wherein the processing system is further configured to assign a transaction code and associate the transaction data record also with the assigned transaction code, upon the sensor system detecting the customer entering the predetermined detection area (¶¶ 59, 65, 90-91, 96 – In one scenario, a customer may only check in, i.e., link his/her customer device to the cart system to begin a shopping session, when the cart (being used by the customer) is detected as being in the entrance area of the store, which (in effect) conveys the fact that both the customer and cart are in the entrance area. In other words, once a customer is authorized to be linked to a cart for a shopping session, the location of the customer is effectively deemed to be the same as the cart, including for purposes of determining that the customer has entered an entrance region and an exit region of the store. For example, devices in the overall shopping support system that allow for the data gathering, i.e., the sensor system, are used to detect if a cart is near an entrance region or an exit region of the store, as seen in ¶¶ 22, 47-51, 57. The customer’s device may be used as a check-in device and it may enter and transmit the appropriate identifying codes and/or scanned information, as seen in ¶¶ 90-91. [It is noted that one or more cameras in the store are not necessarily required to perform this specific functionality; the sensor system is simply required to include one or more cameras in a store, which is taught in the prior art and addressed above.]).
[Claim 7]	Chomley discloses wherein the processing system is further configured to generate a purchase product data record in association with the transaction code and a product code, upon the sensor system detecting the customer taking a product identified by the product code (¶¶ 59-60, 83, 91-93).
[Claim 8]	Chomley discloses wherein the processing system is further configured to: 
maintain a customer data record including payment information in association with the customer code (¶¶ 83, 91-93); and 
upon the sensor system detecting the customer leaving the store, obtain the payment information from the customer data record using the transaction code included in the transaction data record, and process payment for the product identified by the product code in the purchase product data record using the payment information (¶¶ 59-60, 129-134; ¶¶ 59, 65, 90-91, 96 – In one scenario, a customer may only check in, i.e., link his/her customer device to the cart system to begin a shopping session, when the cart (being used by the customer) is detected as being in the entrance area of the store, which (in effect) conveys the fact that both the customer and cart are in the entrance area. In other words, once a customer is authorized to be linked to a cart for a shopping session, the location of the customer is effectively deemed to be the same as the cart, including for purposes of determining that the customer has entered an entrance region and an exit region of the store. For example, devices in the overall shopping support system that allow for the data gathering, i.e., the sensor system, are used to detect if a cart is near an entrance region or an exit region of the store, as seen in ¶¶ 22, 47-51, 57. The customer’s device may be used as a check-in device and it may enter and transmit the appropriate identifying codes and/or scanned information, as seen in ¶¶ 90-91. [It is noted that one or more cameras in the store are not necessarily required to perform this specific functionality; the sensor system is simply required to include one or more cameras in a store, which is taught in the prior art and addressed above.]).
[Claim 9]	Chomley discloses wherein the processing system is further configured to delete the purchase product data record upon completing processing of the payment (¶¶ 91-93, 130, 134).
[Claim 10]	Chomley discloses wherein the processing system is further configured to generate electronic receipt data for the payment upon completing processing of the payment (¶¶ 131-132).
[Claims 11-13, 15-20]	Claims 11-13 and 15-20 recite limitations already addressed by the rejections of claims 1-3 and 5-10 above; therefore, the same rejections apply. Furthermore, Chomley discloses detecting a customer entering a predetermined detection area at an entrance region of a store with a sensor system (¶¶ 59, 65, 90-91, 96 – In one scenario, a customer may only check in, i.e., link his/her customer device to the cart system to begin a shopping session, when the cart (being used by the customer) is detected as being in the entrance area of the store, which (in effect) conveys the fact that both the customer and cart are in the entrance area. In other words, once a customer is authorized to be linked to a cart for a shopping session, the location of the customer is effectively deemed to be the same as the cart, including for purposes of determining that the customer has entered an entrance region and an exit region of the store. For example, devices in the overall shopping support system that allow for the data gathering, i.e., the sensor system, are used to detect if a cart is near an entrance region or an exit region of the store, as seen in ¶¶ 22, 47-51, 57. The customer’s device may be used as a check-in device and it may enter and transmit the appropriate identifying codes and/or scanned information, as seen in ¶¶ 90-91. [It is noted that one or more cameras in the store are not necessarily required to perform this specific functionality; the sensor system is simply required to include one or more cameras in a store, which is taught in the prior art and addressed above.]).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chomley et al. (WO 2017/146595 A1) in view of Zhou et al. (US 2018/0374100), as applied to claims 1-2 and 11-12 above.
[Claims 4, 14]	Chomley discloses wherein the check-in device includes a speaker (¶ 67). Chomley also discloses that a warning operation may be performed, resulting in a warning being displayed to a customer on his/her customer device (¶ 96 – A warning is generated and displayed to a user if the cart and thus also the customer are not detected in the entrance area). Chomley does not explicitly disclose that the warning operation includes generating a warning sound from the speaker of the check-in device. Since Chomley discloses the nature of the warning claimed and that such a warning is provided to a customer via his/her customer device and Chomley discloses that a speaker may be used to provide audio of the customer device, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Chomley such that the warning operation includes generating a warning sound from the speaker of the check-in device for the convenience of customers who respond more effectively to audio reminders (e.g., customers who are hearing impaired and/or customers who rely on audio triggers to review visual content on a device).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683